Citation Nr: 1723793	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  15-36 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States (VFW)


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1954 to June 1958, November 1961 to August 1962, and February 1991 to June 1991, with additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his October 2015 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  In March 2017, the Veteran was scheduled for a hearing, but requested that his hearing be cancelled and that the Board accept written argument from his representative in lieu of his testimony.  Therefore, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2016).  

Notably, the Veteran has been represented by VFW during the course of this appeal.  However, in a June 2016 submission, the Veteran asked whether a representative could appear at his then-requested Board hearing in the event he was unable to attend.  He reported that his representative was "Grant A. Spitzer, Esq."  A review of the record indicates that Grant Spitzer is the Veteran's son (see November 1965 birth certificate); however, there is no record of an attorney by this name being authorized to represent claimants before VA, nor is there a VA Form 21-22a (Appointment of Individual as Claimant's Representative) noting his son's desire to represent his father in the matter pursuant to 38 C.F.R. § 14.630.  Thus, as it appears the Veteran only intended to inquire as to whether his son could appear in his place at the hearing if he were unable to attend and as he has not revoked VFW's representation or authorized a new entity or person to represent him, the Board finds he is currently represented by VFW. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

As an initial matter, the Board observes that the Veteran's complete service treatment records (STRs) have not been associated with the record.  In this regard, there are no records related to his most recent period of service (February 1991 to June 1991) and the other records that have been associated with the file primarily consist of numerous copies of medical examinations and reports of medical history from the Veteran's earlier periods of service and Reserve service.  Despite the fact that there appears to be at least four months of missing STRs and possibly more, the AOJ has failed to issue a formal finding of unavailability related to the records.  As such, the Board finds that remand is required so that further efforts may be made to secure the STRs and, if necessary, so that a formal finding can be issued pursuant to 38 C.F.R. § 3.159(e).

Remand is also required for procurement of an addendum opinion.  In November 2012, a VA examiner reviewed the available record, examined the Veteran, and diagnosed osteoarthritis of the bilateral knees.  She opined that it was less likely than not that the Veteran's knee disorders were related to his military service.  In support thereof, the examiner noted that the Veteran's condition was natural with aging and that it was unlikely to be related to the Veteran's in-service reports of knee and joint pain.  She further noted that a scientific journal found that osteoarthritis is found in "less than 0.1 percent [of] those aged 25 to 34 years old versus a rate of over 80 percent in people over 55."  Subsequently, the examiner acknowledged a March 1989 Reserve examination report that noted a 1981 diagnosis of arthritis.  Notably, the Veteran would have been 45 years old in 1981.  As such, the examiner's opinion regarding the likely onset of osteoarthritis in people over the age of 55 is not probative as to the Veteran's disability since he was apparently diagnosed 10 years prior to attaining the age of 55.  Further, as noted by the Veteran, the examiner failed to provide a rationale as to why the Veteran's symptom history could not place him in the 0.1 percent of persons who develop osteoarthritis prior to the age of 35.  Finally, she failed to explain why the Veteran's in-service reports of knee pain could not have been early manifestations of his subsequently diagnosed arthritis.  Thus, the Board finds the opinion is inadequate for appellate review and an addendum opinion must be obtained on remand.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran's complete STRs, to specifically include those related to his most recent period of service (February 1991 to June 1991), through official sources.  If additional information is needed from the Veteran to request such records, he should be asked to provide such.  The efforts undertaken should be documented together with the responses received.  If complete STRs cannot be obtained, issue a formal finding of unavailability, notify the Veteran that his records could not be located, and inform him that he may provide alternative forms of evidence to support his claim, to include any copies of his service treatment records that he has in his possession.  38 C.F.R. § 3.159(e).

2.  Return the record to the VA examiner who conducted the Veteran's November 2012 knee examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the November 2012 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Upon a review of the record, the examiner should respond to the following:

(A)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's bilateral knee osteoarthritis is related to his military service, to include his reports of long marches and intensive physical training therein?  The examiner should specifically consider the Veteran's January 1956 report of right knee pain; June 1958 report of swollen joints and moderate knee pain after prolonged standing; December 1965 report of occasional knee pain; July 1979 report of painful joints and arthritis; the October 1981 medical examination report noting "arthritis" followed by what appears to say "probably osteoarthritis...for years..."; July 1985 report of swollen, painful joints and arthritis; March 1989 report of arthritis since 1981; and November 1989 report of bilateral painful knees.

(B)  Did arthritis manifest within one year of the Veteran's separation from service in June 1958, August 1962, or June 1991?  If so, please describe the manifestations.  The examiner should specifically consider the Veteran's January 1956 report of right knee pain; June 1958 report of swollen joints and moderate knee pain after prolonged standing; December 1965 report of occasional knee pain; July 1979 report of painful joints and arthritis; the October 1981 medical examination report noting "arthritis" followed by what appears to say "probably osteoarthritis...for years..."; July 1985 report of swollen, painful joints and arthritis; March 1989 report of arthritis since 1981; and November 1989 report of bilateral painful knees.

(C)  The examiner should opine as to whether it is at least as likely as not that the Veteran's credible reports of constant knee pain since his initial separation from service constituted an early manifestation of any subsequent arthritis diagnosis.  The examiner should specifically consider the Veteran's January 1956 report of right knee pain; June 1958 report of swollen joints and moderate knee pain after prolonged standing; December 1965 report of occasional knee pain; July 1979 report of painful joints and arthritis; the October 1981 medical examination report noting "arthritis" followed by what appears to say "probably osteoarthritis...for years..."; July 1985 report of swollen, painful joints and arthritis; March 1989 report of arthritis since 1981; and November 1989 report of bilateral painful knees.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



